Citation Nr: 1008684	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-23 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to nonservice-connected death 
pension benefits.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served with the Recognized Guerrillas and Regular 
Philippine Army from September 1942 to February 1946.  He 
died in September 1995.  The appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Manila, the Republic of the Philippines.

In July 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In a January 2004 decision, the RO denied the appellant's 
claim for entitlement to nonservice-connected death pension 
benefits.  The appellant was notified of this decision and 
her appellate rights in a January 2004 letter.  She did not 
appeal.

2.  Evidence received since the January 2004 RO decision 
denying entitlement to Department of Veterans' Affairs 
nonservice-connected death pension benefits does not relate 
to an unestablished fact necessary to substantiate the claim, 
and raises no reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The January 2004 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
RO's January 2004 decision; the claim for entitlement to 
nonservice-connected death pension benefits is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service 
for certain VA purposes as authorized by 38 U.S.C.A. § 107 
and 38 C.F.R. § 3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In January 2004, the RO denied the appellant's initial claim 
for entitlement to Department of Veterans' Affairs 
nonservice-connected death pension benefits.  The basis of 
this denial was that the appellant had no legal entitlement 
to this benefit under the laws of the United States.  The RO 
explained that service with the Commonwealth Army, including 
recognized guerrillas, or the new Philippine Scouts, does not 
meet the service requirement for nonservice-connected death 
pension benefits.  The appellant was notified of this 
decision and of her appellate rights by the decision letter.  
She did not appeal and this decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The relevant evidence of record regarding the appellant's 
claim for entitlement to nonservice-connected death pension 
benefits at the time of the January 2004 decision consisted 
of the Veteran's Philippine Army personnel records and 
verification of recognized service from the National 
Personnel Records Commission (NPRC Test Form 02-03).

Since the January 2004 decision, the appellant has not 
submitted any new evidence relating to eligibility to 
nonservice-connected death pension benefits as the new 
evidence consists only of letters from the City of 
Mandaluyong stating that the appellant is in need of 
financial assistance.  As the evidence received since the 
last final decision does not address whether the appellant is 
eligible for nonservice-connected death pension benefits, it 
is not material within the meaning of 38 C.F.R. § 3.156(a).  
Therefore, the record still lacks evidence showing that the 
appellant is legally entitled to nonservice-connected death 
pension benefits.  

Accordingly, the Board finds that the evidence received 
subsequent to the January 2004 decision is not new and 
material and does not serve to reopen the appellant's claim 
for entitlement to nonservice-connected disability pension 
benefits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
The appeal is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Complete notice was sent in November 2009 and the claim was 
readjudicated in a December 2009 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.

A medical opinion is not required in this case because the 
appellant has not submitted new and material evidence to 
reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

New and material evidence has not been submitted to reopen a 
claim to establish legal entitlement to nonservice-connected 
death pension benefits.  The claim to reopen is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


